           Case 2:20-cv-01119-APG-NJK Document 64 Filed 07/28/20 Page 1 of 5



 1                               UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 EI CORPORATION, INC.,                                     Case No.: 2:20-cv-01119-APG-NJK

 4           Plaintiff                                                       Order

 5 v.                                                                [ECF Nos. 22, 50, 58]

 6 GALLANT CAPITAL PARTNERS, LLC;
   QUALITY BUILT, LLC; and JOHN
 7 GILLETT,

 8           Defendants

 9         Defendant Quality Built, LLC (Quality) moves to transfer venue of this case to the

10 Southern District of California. Defendant Gallant Capital Partners, LLC (Gallant) joined

11 Quality’s motion. Defendant John Gillett (Gillett) joined Quality’s motion and filed a separate

12 motion to dismiss for lack of personal jurisdiction or to transfer venue. Plaintiff Ei Corporation,

13 Inc. (Ei) opposes transfer.

14         The parties are familiar with the facts, so I do not repeat them here except where

15 necessary to resolve the motions. I grant the motion to transfer venue and deny as moot Gillett’s

16 motion to dismiss for lack of personal jurisdiction.

17 I. ANALYSIS

18         Under 28 U.S.C. § 1404(a), a district court may transfer a civil action to another district

19 “[f]or the convenience of parties and witnesses, in the interest of justice . . . .” The transferor

20 court may transfer only to a district or division where the action “might have been brought”

21 originally or one “to which all parties have consented.” 28 U.S.C. § 1404(a). The transferor

22 court must find both that the action might have been brought in the transferee court and that the

23
           Case 2:20-cv-01119-APG-NJK Document 64 Filed 07/28/20 Page 2 of 5



 1 parties’ and witnesses’ convenience, in the interest of justice, favors transfer. Hatch v. Reliance

 2 Ins. Co., 758 F.2d 409, 414 (9th Cir. 1985).

 3         A. Suit Might Have Been Brought in the Southern District of California

 4         A suit “might have been brought” in a district if the “plaintiff has a right to sue in that

 5 district, independently of the wishes of defendant.” Hoffman v. Blaski, 363 U.S. 335, 344 (1960)

 6 (quotation omitted). The transferee court thus must be a proper venue and have personal

 7 jurisdiction over the defendant “when suit was instituted.” Id. at 343 (quotation omitted); see

 8 also Wash. Pub. Util. Group v. U.S. Dist. Ct. for W. Dist. of Wash., 843 F.2d 319, 328 (9th Cir.

 9 1987) (stating that “a district court must have both personal jurisdiction over the parties and

10 venue to hear a case”).

11         Venue is appropriate in the Southern District of California because a substantial part of

12 the events giving rise to Ei’s claims occurred there. 28 U.S.C. § 1391(b)(2). Gillett worked for

13 Ei from its San Marcos office in San Diego County, California. ECF Nos. 16-3 at 2; 50 at 14. Ei

14 sent the letter terminating Gillett’s employment to his address in San Diego. ECF No. 4 at 63.

15 And Gillett continued to reside in San Diego after Quality hired him, where he allegedly is using

16 Ei’s trade secrets and confidential information for Quality’s benefit.

17         As for personal jurisdiction, Gillett lives in San Diego and Gallant has its principal place

18 of business in Los Angeles, so they are subject to general personal jurisdiction there. Daimler

19 AG v. Bauman, 571 U.S. 117, 137 (2014) (“For an individual, the paradigm forum for the

20 exercise of general jurisdiction is the individual’s domicile; for a corporation, it is an equivalent

21 place, one in which the corporation is fairly regarded as at home,” such as its principal place of

22 business (quotation omitted)). Quality is a Delaware company with its principal place of

23



                                                      2
           Case 2:20-cv-01119-APG-NJK Document 64 Filed 07/28/20 Page 3 of 5



 1 business in Florida. Although Quality has offices in California, I have no other information on

 2 which to determine that Quality would be subject to general jurisdiction in California.

 3         However, Quality would be subject to specific personal jurisdiction in California because

 4 Quality has purposefully directed its activities at California and has purposefully availed itself of

 5 the privileges of conducting activities there, Ei’s claims arise out of these forum-related

 6 activities, and the exercise of jurisdiction over Quality would be reasonable. See Mavrix Photo,

 7 Inc. v. Brand Techs., Inc., 647 F.3d 1218, 1227-28 (9th Cir. 2011). Quality has offices in

 8 California, it hired Gillett to be its president there, it allegedly is using Ei’s confidential

 9 information acquired either from Gillett or Gallant (both of whom are in California), and it has

10 recruited and hired at least one other Ei employee in California. Ei’s claims arise out of these

11 activities. And Quality does not dispute that California’s exercise of jurisdiction over it in this

12 case would comport with fair play and substantial justice.

13         The Southern District of California thus had both personal jurisdiction over the parties

14 and venue to hear the case at the time Ei instituted this action. Accordingly, this case could have

15 been brought in that district.

16         B. Transfer to the Southern District of California

17         In determining whether transfer is convenient and in the interests of justice, some factors

18 to consider include:

19         (1) the location where the relevant agreements were negotiated and executed, (2)
           the state that is most familiar with the governing law, (3) the plaintiff’s choice of
20         forum, (4) the respective parties’ contacts with the forum, (5) the contacts relating
           to the plaintiff’s cause of action in the chosen forum, (6) the differences in the
21         costs of litigation in the two forums, (7) the availability of compulsory process to
           compel attendance of unwilling non-party witnesses, and (8) the ease of access to
22         sources of proof.

23



                                                       3
           Case 2:20-cv-01119-APG-NJK Document 64 Filed 07/28/20 Page 4 of 5



 1 Jones v. GNC Franchising, Inc., 211 F.3d 495, 498-99 (9th Cir. 2000). There is no “exhaustive

 2 list of specific factors to consider,” and courts “should weigh any case-specific factors relevant

 3 to convenience and fairness to determine whether transfer is warranted.” In re Apple, Inc., 602

 4 F.3d 909, 912 (8th Cir. 2010) (internal quotation marks omitted). “Litigation of related claims in

 5 the same tribunal is favored in order to avoid duplicitous litigation, attendant unnecessary

 6 expense, loss of time to courts, witnesses and litigants, and inconsistent results.” Cambridge

 7 Filter Corp. v. Int’l Filter Co., Inc., 548 F. Supp. 1308, 1310 (D. Nev. 1982). Thus, it is “well

 8 established that the existence of a related action pending in the transferee court weighs heavily

 9 towards transfer.” JetBlue Airways Corp. v. Helferich Patent Licensing, LLC, 960 F. Supp. 2d

10 383, 400-01 (E.D.N.Y. 2013).

11         The party seeking the transfer bears the burden of showing transfer is appropriate. In re

12 Apple, Inc., 602 F.3d at 913. Whether to transfer lies within the court’s discretion. Ventress v.

13 Japan Airlines, 486 F.3d 1111, 1118 (9th Cir. 2007).

14         I conclude transfer is appropriate for the convenience of the parties and in the

15 interest of justice. Most of the evidence regarding the alleged breaches of the contracts

16 and misappropriation of trade secrets is located in California. Additionally, most of the

17 witnesses identified thus far live in California full or part time, including non-party

18 witnesses who likely must be subpoenaed for depositions or trial. And there is a pending

19 action in the Southern District of California between Gillett and Ei related to Ei’s

20 termination of Gillett. Accordingly, I grant the defendants’ motions to transfer venue. I

21 deny as moot Gillett’s motion to dismiss for lack of personal jurisdiction. As stated at the

22 prior hearing, the temporary restraining order (ECF No. 44) remains in effect until

23 August 3, 2020. ECF No. 55.



                                                     4
          Case 2:20-cv-01119-APG-NJK Document 64 Filed 07/28/20 Page 5 of 5



 1 II. CONCLUSION

 2         I THEREFORE ORDER that defendant Quality Built, LLC’s motion to transfer

 3 venue (ECF No. 22) is GRANTED.

 4         I FURTHER ORDER that defendant John Gillett’s motion to dismiss for lack of

 5 personal jurisdiction (ECF No. 50) is DENIED as moot.

 6         I FURTHER ORDER that plaintiff Ei Corporation’s motion for leave to file

 7 surreply (ECF No. 58) is GRANTED.

 8         I FURTHER ORDER that the clerk of court is instructed to transfer this case to

 9 the Southern District of California.

10         DATED this 27th day of July, 2020.

11
                                                       ANDREW P. GORDON
12                                                     UNITED STATES DISTRICT JUDGE

13

14

15

16

17

18

19

20

21

22

23



                                                  5
